Name: Council Directive 83/89/EEC of 7 February 1983 amending Directive 69/73/EEC on the harmonization of provisions laid down by law, regulation or administrative action in respect of inward processing
 Type: Directive
 Subject Matter: nan
 Date Published: 1983-03-05

 Avis juridique important|31983L0089Council Directive 83/89/EEC of 7 February 1983 amending Directive 69/73/EEC on the harmonization of provisions laid down by law, regulation or administrative action in respect of inward processing Official Journal L 059 , 05/03/1983 P. 0001 - 0009 Spanish special edition: Chapter 02 Volume 9 P. 0257 Portuguese special edition Chapter 02 Volume 9 P. 0257 +++++( 1 ) OJ NO C 200 , 4 . 8 . 1982 , P . 4 . ( 2 ) OJ NO C 13 , 17 . 1 . 1983 , P . 58 . ( 3 ) OJ NO C 33 , 7 . 2 . 1983 , P . 16 . ( 4 ) OJ NO L 58 , 8 . 3 . 1969 , P . 1 . ( 5 ) OJ NO L 106 , 20 . 4 . 1973 , P . 7 . COUNCIL DIRECTIVE OF 7 FEBRUARY 1983 AMENDING DIRECTIVE 69/73/EEC ON THE HARMONIZATION OF PROVISIONS LAID DOWN BY LAW , REGULATION OR ADMINISTRATIVE ACTION IN RESPECT OF INWARD PROCESSING ( 83/89/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 100 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ( 1 ) , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ) , HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 3 ) , WHEREAS EXPERIENCE HAS SHOWN THE ADVISABILITY OF AMENDING ARTICLE 18 OF DIRECTIVE 69/73/EEC ( 4 ) SO THAT CERTAIN COMPENSATING PRODUCTS OR INTERMEDIATE PRODUCTS MAY , UNLESS THE HOLDER OF THE AUTHORIZATION REQUESTS THE APPLICATION OF ARTICLES 16 AND 17 , BE TAXED BY THE APPLICATION OF CUSTOMS DUTIES , CHARGES HAVING EQUIVALENT EFFECT AND AGRICULTURAL LEVIES PERTAINING TO THEM AT THE TIME WHEN THEY ARE RELEASED INTO FREE CIRCULATION ; WHEREAS DIRECTIVE 73/82/EEC ( 5 ) SHOULD THEREFORE BE REPEALED , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 ARTICLE 18 OF DIRECTIVE 69/73/EEC SHALL BE REPLACED BY THE FOLLOWING : " ARTICLE 18 1 . WHERE THE COMPENSATING OR INTERMEDIATE PRODUCTS WHICH APPEAR IN COLUMN 2 OF THE LIST CONTAINED IN THE ANNEX AND WHICH RESULT FROM THE PROCESSING OPERATIONS SHOWN IN COLUMN 3 ARE RELEASED INTO FREE CIRCULATION IN ACCORDANCE WITH THE CONDITIONS SET OUT IN ARTICLES 14 AND 15 , THEY SHALL BE TAXED BY THE APPLICATION OF CUSTOMS DUTIES , CHARGES HAVING EQUIVALENT EFFECT AND AGRICULTURAL LEVIES PERTAINING TO THEM AT THE TIME WHEN THEY ARE RELEASED INTO FREE CIRCULATION IN THE CUSTOMS TERRITORY OF THE COMMUNITY . HOWEVER , THE HOLDER OF AN AUTHORIZATION MAY REQUEST THAT THESE PRODUCTS BE TAXED ACCORDING TO THE PROVISIONS SET OUT IN ARTICLES 16 AND 17 . 2 . THE COMPETENT AUTHORITIES MAY ALLOW PARAGRAPH 1 TO BE APPLIED ALSO TO THE TAXATION OF SCRAP , WASTE AND RESIDUES OTHER THAN THOSE APPEARING IN THE LIST CONTAINED IN THE ANNEX . THE COMPETENT AUTHORITIES SHALL , EVERY SIX MONTHS , INFORM THE COMMISSION OF THE CASES WHERE THIS PARAGRAPH IS APPLIED . 3 . THE TAXATION REFERRED TO IN PARAGRAPHS 1 AND 2 SHALL BE APPLIED AT MOST TO THE QUANTITY OF COMPENSATING OR INTERMEDIATE PRODUCTS WHICH CORRESPONDS PROPORTIONALLY TO THE QUANTITY OF THE OTHER COMPENSATING PRODUCTS EXPORTED . 4 . ANY MEMBER STATE MAY REQUEST THE COMMISSION TO MODIFY THE LIST . SUCH REQUESTS , TOGETHER WITH THE CASES REPORTED UNDER PARAGRAPH 2 SHALL BE EXAMINED IN THE COMMITTEE FOR CUSTOMS PROCESSING ARRANGEMENTS WITH A VIEW TO MODIFYING THE LIST IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 28 ( 2 ) AND ( 3 ) . 5 . WHERE , BY VIRTUE OF THE APPLICATION OF THE FIRST INDENT OF PARAGRAPH 1 AND OF PARAGRAPH 2 , COMPENSATING PRODUCTS OR INTERMEDIATE PRODUCTS ARE RELEASED INTO FREE CIRCULATION FREE OF CUSTOMS DUTIES , CHARGES HAVING EQUIVALENT EFFECT AND AGRICULTURAL LEVIES , THE VALUE THEREOF SHALL BE TREATED AS NIL FOR THE PURPOSES OF THE APPLICATION OF THE SECOND INDENT OF ARTICLE 17 ( B ) . " ARTICLE 2 IN ARTICLE 35 THE REFERENCE TO ARTICLE 18 OF DIRECTIVE 69/73/EEC SHALL BE DELETED . ARTICLE 3 THE ANNEX TO THIS DIRECTIVE SHALL BE ADDED TO DIRECTIVE 69/73/EEC . ARTICLE 4 DIRECTIVE 73/82/EEC IS HEREBY REPEALED . ARTICLE 5 MEMBER STATES SHALL TAKE THE MEASURES NECESSARY TO COMPLY WITH THIS DIRECTIVE NOT LATER THAN 1 JULY 1983 . ARTICLE 6 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 7 FEBRUARY 1983 . FOR THE COUNCIL THE PRESIDENT H . - J . ROHR ANNEX " ANNEX LIST OF COMPENSATING PRODUCTS TO WHICH ARTICLE 18 APPLIES WHEN THESE PRODUCTS ARE RELEASED FOR FREE CIRCULATION NO * TARIFF HEADING AND DESCRIPTION OF THE COMPENSATING PRODUCTS * PROCESSING OPERATIONS FROM WHICH THEY RESULT 1 * 2 * 3 1 * EX CHAPTER 2 EDIBLE MEAT OFFALS * ANY WORKING OR PROCESSING 2 * EX 02.01 OFF-CUTS FROM OPERATIONS SHOWN IN COLUMN 3 * CUTTING MEAT FROM ANIMALS OF CHAPTER 1 INTO PORTIONS 3 * EX 03.01 OFF-CUTS FROM OPERATIONS SHOWN IN COLUMN 3 * SAWING FROZEN FILLET BLOCKS 4 * EX 04.01 A I WHEY * PROCESSING FRESH MILK 5 * EX 04.02 A I WHEY IN POWDER , NOT CONTAINING ADDED SUGAR * MANUFACTURE OF LACTOSE FROM CONCENTRATED WHEY 6 * EX 04.05 A UN-FERTILIZED EGGS * INCUBATION AND HATCHING OF DAY-OLD CHICKS 7 * 05.02 PIGS' , HOGS' AND BOARS' BRISTLES OR HAIR ; BADGER HAIR AND OTHER BRUSH-MAKING HAIR ; WASTE OF SUCH BRISTLES AND HAIR * ANY WORKING OR PROCESSING 8 * 05.03 HORSEHAIR AND HORSEHAIR WASTE , WHETHER OR NOT PUT UP ON A LAYER OR BETWEEN TWO LAYERS OF OTHER MATERIAL * ANY WORKING OR PROCESSING 9 * 05.04 GUTS , BLADDERS AND STOMACHS OF ANIMALS ( OTHER THAN FISH ) WHOLE AND PIECES THEREOF * SLAUGHTERING ANIMALS OF CHAPTER 1 10 * 05.05 FISH WASTE * ANY WORKING OR PROCESSING 11 * EX 05.07 B POWDER AND WASTE OF FEATHERS OR PARTS OF FEATHERS * ANY WORKING OR PROCESSING 12 * 05.08 BONES AND HORN-CORES , UNWORKED , DEFATTED , SIMPLY PREPARED ( BUT NOT CUT TO SHAPE ) , TREATED WITH ACID OR DEGELATINIZED ; POWDER AND WASTE OF THESE PRODUCTS * ANY WORKING OR PROCESSING 13 * EX 05.09 HORNS , ANTLERS , HOOVES , NAILS , CLAWS AND BEAKS , UNWORKED OR SIMPLY PREPARED BUT NOT CUT TO SHAPE , AND WASTE AND POWDER OF THESE PRODUCTS ; WHALEBONE AND THE LIKE , UNWORKED OR SIMPLY PREPARED BUT NOT CUT TO SHAPE AND HAIR AND WASTE OF THESE PRODUCTS * ANY WORKING OR PROCESSING 14 * EX 05.12 POWDER AND WASTE OF SHELLS * ANY WORKING OR PROCESSING 15 * EX 05.14 ANIMAL PRODUCTS , FRESH , CHILLED OR FROZEN OR OTHERWISE PROVISIONALLY PRESERVED , OF A KIND USED IN THE PREPARATION OF PHARMACEUTICAL PRODUCTS * SLAUGHTERING AND CUTTING ANIMALS OF CHAPTER 1 16 * EX 05.15 B HEADS * SLAUGHTERING AND CUTTING ANIMALS OF CHAPTER 1 17 * EX 05.15 B BLOOD * SLAUGHTERING ANIMALS OF CHAPTER 1 18 * EX 05.15 B EGGSHELLS * SEPARATING EGGS FROM SHELLS 19 * EX 05.15 B II SCRAPS OF RIND * SKINNING OF PIGMEAT 20 * EX 09.01 A BROKEN COFFEE * WORKING OR PROCESSING RAW COFFEE 21 * 09.01 B HUSKS AND SKINS * ROASTING RAW COFFEE 22 * EX 09.02 B TEA POWDER * WORKING OR PROCESSING RAW TEA ; PUTTING INTO TEA-BAGS 23 * 10.06 B III BROKEN RICE * WORKING OR PROCESSING OF RICE 24 * 11.02 D GRAINS , NOT OTHERWISE WORKED THAN KIBBLED * WORKING OR PROCESSING CEREALS BY MILLING , INCLUDING MALTING 25 * 11.02 G GERM OF CEREALS * WORKING OR PROCESSING CEREALS BY MILLING , INCLUDING MALTING 26 * 11.09 WHEAT GLUTEN , WHETHER OR NOT DRIED * WORKING OR PROCESSING WHEAT BY MILLING 27 * 15.01 A LARD AND OTHER PIG FAT * SLAUGHTERING SWINE , CUTTING AND BONING ; RENDERING BACON 28 * EX 15.02 FATS OF BOVINE CATTLE , SHEEP OR GOATS * SLAUGHTERING BOVINE CATTLE , SHEEP OR GOATS , CUTTING AND BONING 29 * EX 15.04 FISH OILS * PROCESSING FISH INTO FILLETS 30 * 15.06 OTHER ANIMAL OILS AND FATS * REMOVING FAT FROM STAGS' SHOULDERS 31 * EX 15.07 D II B ) 2 AA ) MAIZE ( GERM ) OIL * PROCESSING MAIZE 32 * EX 15.07 D II RESIDUES FROM REFINING * REFINING CRUDE VEGETABLE OILS 33 * EX 15.10 INDUSTRIAL FATTY ACIDS , ACID OILS FROM REFINING * 1 . REFINING ANIMAL AND VEGETABLE OILS AND FATS * * 2 . BLEACHING , DE-ACIDIFYING AND HARDENING PRODUCTS UNDER 1 34 * 15.10 A STEARIC ACID * MANUFACTURING ERUCIC ACID 35 * EX 15.11 GLYCEROL * 1 . REFINING CRUDE VEGETABLE OILS , FATS FROM BONES AND FATS FROM CARCASSES * * 2 . BLEACHING , DE-ACIDIFYING AND HARDENING PRODUCTS UNDER 1 36 * 15.17 B RESIDUES RESULTING FROM THE TREATMENT OF FATTY SUBSTANCES OR ANIMAL OR VEGETABLE WAXES * ANY WORKING OR PROCESSING 37 * EX 17.02 B II B ) WASTE FROM STARCH SUGAR * PROCESSING MAIZE INTO GLUCOSE 38 * 17.03 MOLASSES * PROCESSING SUGARS 39 * 18.02 COCOA SHELLS , HUSKS , SKINS AND WASTE * ANY WORKING OR PROCESSING 40 * 21.06 A AND B NATURAL YEASTS * PRODUCING BEER FROM MALTED BARLEY 41 * EX 22.09 A HEADS AND TAILS FROM DISTILLATION ( UNDENATURED ETHYL ALCOHOL OF AN ALCOHOLIC STRENGTH OF LESS THAN 80 % VOL ) AND DISTILLED WINE ( HEADS AND TAILS FROM DISTILLATION , UNCONCENTRATED ) * DISTILLING CRUDE ETHYL ALCOHOL FROM MOLASSES OR WINE 42 * CHAPTER 23 RESIDUES AND WASTE FROM THE FOOD INDUSTRIES ; PREPARED ANIMAL FODDER * ANY WORKING OR PROCESSING 43 * EX 24.01 RIBS , STALKS AND WASTE FROM TOBACCO * MANUFACTURING CIGARETTES , CIGARS , CHEROOTS OR SMOKING TOBACCO ; BLENDING OF TOBACCO 44 * EX 25.26 MICA WASTE * ANY WORKING OR PROCESSING 45 * 26.02 SLAG , DROSS , SCALINGS AND SIMILAR WASTE FROM THE MANUFACTURE OF IRON OR STEEL * ANY WORKING OR PROCESSING 46 * 26.03 ASH AND RESIDUES ( OTHER THAN FROM THE MANUFACTURE OF IRON OR STEEL ) , CONTAINING METALS OR METALLIC COMPOUNDS * ANY WORKING OR PROCESSING 47 * 26.04 OTHER SLAG AND ASH , INCLUDING KELP * ANY WORKING OR PROCESSING 48 * EX 27.05 BIS GAS * CARBONIZING COAL 49 * EX 27.06 TAR DISTILLED FROM COAL AND OTHER MINERAL TARS , INCLUDING PARTIALLY DISTILLED TARS AND BLENDED TARS * CARBONIZING COAL 50 * EX 27.07 FIRST RUNNINGS AND RESIDUES FROM DISTILLATION * DISTILLING PHENOLS 51 * EX 27.11 B II GAS FROM DEHYDROGENATION AND OTHER GASEOUS HYDROCARBONS * MANUFACTURING POLYSTYRENE FROM ETHYL BENZENE 52 * 27.12 A CRUDE PETROLEUM JELLY * REFINING CRUDE PARAFFIN 53 * EX 27.13 B OTHER MINERAL WAXES , WHETHER OR NOT COLOURED * ANY WORKING OR PROCESSING 54 * 27.14 PETROLEUM BITUMEN , PETROLEUM COKE AND OTHER RESIDUES OF PETROLEUM OILS OR OF OILS OBTAINED FROM BITUMINOUS MINERALS * ANY WORKING OR PROCESSING 55 * EX 28.06 HYDROCHLORIC ACID * MANUFACTURING VARIOUS CHEMICAL PRODUCTS FROM FLUORSPAR , HYDROGEN FLUORIDE , 2.6 DIISOPROPYLANILINE , AND FROM SILICON TETRACHLORIDE 56 * EX 28.08 SULPHURIC ACID * MANUFACTURING HYDROCARBON FLUORIDES FROM HYDROGEN FLUORIDE 57 * EX 28.13 A HYDROGEN FLUORIDE ( HYDROFLUORIC ACID ) * PROCESSING FLUORSPAR HYDROGEN FLUORIDE 58 * 28.13 G CARBON DIOXIDE * 1 . MANUFACTURING BEER FROM MALTED BARLEY * * 2 . PRODUCING ETHYL ALCOHOL FROM CEREALS 59 * EX 28.14 A II SILICON TETRACHLORIDE * MANUFACTURING SILANES , SILICONES AND THEIR DERIVATIVES FROM SILICON 60 * 28.28 C I CALCIUM HYDROXIDE * PROCESSING CALCIUM CARBIDE INTO ACETYLENE AND CALCIUM CYANAMIDE 61 * EX 28.38 A VIII CALCIUM SULPHATE * PROCESSING FLUORSPAR INTO HYDROGEN FLUORIDE 62 * EX 29.01 D I TOLUENE * MANUFACTURING ACETONE , PHENOL OR POLYSTYRENE FROM STYRENE OR CUMENE 63 * EX 29.01 D VI OTHER HYDROCARBONS * MANUFACTURING ACETONE , PHENOL OR POLYSTYRENE FROM STYRENE OR CUMENE 64 * 29.02 HALOGENATED DERIVATIVES OF HYDROCARBONS * MANUFACTURING PRODUCTS BASED ON HYDROGEN FLUORIDE 65 * 29.03 SULPHONATED , NITRATED OR NITROSATED DERIVATIVES OF HYDROCARBONS * MANUFACTURING PRODUCTS BASED ON HYDROGEN FLUORIDE 66 * 29.04 A I METHANOL * MANUFACTURING INDUSTRIAL FATTY ALCOHOLS FROM COCONUT OIL 67 * EX 29.08 ETHERS , ETHER-ALCOHOLS AND OTHER PRODUCTS FALLING WITHIN HEADING NO 29.08 * MANUFACTURING PRODUCTS BASED ON HYDROQUINONE 68 * 29.14 A II A ) ACETIC ACID * MANUFACTURING VITAMINS FROM ACETIC ANHYDRIDE 69 * EX 29.44 A PENICILLIN , IMPURE ( RESIDUES FROM SIEVING ) * MANUFACTURING TABLETS OF PENICILLIN-V-POTASSIUM 70 * EX 38.07 B CRUDE DIPENTENE * MANUFACTURING ANHYDROPEROXIDE OF PINENE , ISOBORNYLACETATE , CAMPHOR OR CAMPHENE FROM ALPHAPINENE 71 * 38.08 B ROSIN SPIRITS AND OILS * MANUFACTURING ROSIN SODIUM SOAPS AND ROSIN POTASSIUM 72 * EX 38.19 A FUSEL OIL * MANUFACTURING ETHYL ALCOHOL OF AN ALCOHOLIC STRENGTH OF NOT LESS THAN 80 % VOL FROM CRUDE ETHYL ALCOHOL OF MOLASSES OF AN ALCOHOLIC STRENGTH OF NOT LESS THAN 80 % VOL 73 * EX 38.19 X CAMPHOR OILS * MANUFACTURING CAMPHOR FROM ALPHA-PINENE 74 * EX 38.19 X RESIDUES FROM FREEING OF CAFFEINE ( MIXTURE OF COFFEE WAX , CRUDE CAFFEINE AND WATER ) ; CRUDE CAFFEINE * FREEING CAFFEINE FROM COFFEE 75 * EX 38.19 X RESIDUES OF CALCINED GYPSUM * MANUFACTURING HYDROGEN FLUORIDE , FLUORIDES AND CRYOLITE FROM FLUORSPAR 76 * EX 38.19 X MOLASSES , FREED OF SUGAR * MANUFACTURING CITRIC ACID FROM WHITE SUGAR 77 * EX 38.19 X SODIUM SULPHATE IN SOLUTION * MANUFACTURING OXYSTEARIC ACID FROM CRUDE CASTOR OIL 78 * EX CHAPTER 39 SCRAP AND WASTE * ANY WORKING OR PROCESSING 79 * EX 40.04 WASTE AND PARINGS OF UNHARDENED RUBBER FIT ONLY FOR THE RECOVERY OF RUBBER * ANY WORKING OR PROCESSING 80 * 40.15 B SCRAP , WASTE AND POWDER OF HARDENED RUBBER * ANY WORKING OR PROCESSING 81 * 41.01 RAW HIDES AND SKINS * SKINNING ANIMALS OF CHAPTER 1 82 * 41.09 PARINGS AND OTHER WASTE , OF LEATHER OR OF COMPOSITION OR PARCHMENT-DRESSED LEATHER , NOT SUITABLE FOR THE MANUFACTURE OF ARTICLES OF LEATHER ; LEATHER DUST , POWDER AND FLOUR * ANY WORKING OR PROCESSING 83 * 43.02 B PIECES OR CUTTINGS OF FURSKINS * MANUFACTURING FURS 84 * EX CHAPTER 44 WOOD WASTE AND CUTTINGS OF WOOD , INCLUDING SAWDUST * ANY WORKING OR PROCESSING 85 * EX 45.01 WASTE CORK * ANY WORKING OR PROCESSING 86 * EX 47.02 WASTE PAPER AND PAPERBOARD ; SCRAP ARTICLES OF PAPER OR OF PAPERBOARD , FIT ONLY FOR USE IN PAPER-MAKING * ANY WORKING OR PROCESSING 87 * EX SECTION XI WOVEN AND KNITTED FABRICS , FINISHED WITH EVIDENT FAULTS ( SO-CALLED " SECOND CHOICE GOODS " ) * WORKING AND PROCESSING WOVEN AND KNITTED FABRICS OF ALL KINDS 88 * 50.03 SILK WASTE ( INCLUDING COCOONS UNSUITABLE FOR REELING , SILK NOILS AND PULLED OR GARNETTED RAGS ) * ANY WORKING OR PROCESSING 89 * 53.03 WASTE OF SHEEP'S OR LAMBS' WOOL OR OF OTHER ANIMAL HAIR ( FINE OR COARSE ) , NOT PULLED OR GARNETTED * ANY WORKING OR PROCESSING 90 * 53.04 WASTE OF SHEEP'S OR LAMBS' WOOL OR OF OTHER ANIMAL HAIR ( FINE OR COARSE ) , PULLED OR GARNETTED ( INCLUDING PULLED OR GARNETTED RAGS ) * ANY WORKING OR PROCESSING 91 * EX 54.01 FLAX TOW AND WASTE ( INCLUDING PULLED OR GARNETTED RAGS ) * ANY WORKING OR PROCESSING 92 * EX 54.02 RAMIE NOILS AND WASTE ( INCLUDING PULLED OR GARNETTED RAGS ) * ANY WORKING OR PROCESSING 93 * 55.03 COTTON WASTE ( INCLUDING PULLED OR GARNETTED RAGS ) , NOT CARDED OR COMBED * ANY WORKING OR PROCESSING 94 * EX 56.01 ACRYL AND VISCOSE FIBRES ( OF INFERIOR QUALITY ) WITH EVIDENT FAULTS * MANUFACTURING ACRYL AND VISCOSE TEXTILE FIBRES FROM NAPHTENE OR HYDROQUINENE 95 * 56.03 WASTE ( INCLUDING YARN WASTE AND PULLED OR GARNETTED RAGS ) OF MAN-MADE FIBRES ( CONTINUOUS OR DISCONTINUOUS ) , NOT CARDED , COMBED OR OTHERWISE PREPARED FOR SPINNING * ANY WORKING OR PROCESSING 96 * EX 57.01 TOW AND WASTE OF TRUE HEMP ( INCLUDING PULLED OR GARNETTED RAGS OR ROPES ) * ANY WORKING OR PROCESSING 97 * EX 57.02 TOW AND WASTE OF MANILA HEMP ( INCLUDING PULLED OR GARNETTED RAGS OR ROPES ) * ANY WORKING OR PROCESSING 98 * EX 57.03 TOW AND WASTE ( INCLUDING PULLED OR GARNETTED RAGS OR ROPES ) FALLING UNDER THIS TARIFF HEADING * ANY WORKING OR PROCESSING 99 * EX 57.04 WASTE OF FIBRES ( INCLUDING PULLED OR GARNETTED RAGS OR ROPES ) FALLING UNDER THIS TARIFF HEADING * ANY WORKING OR PROCESSING 100 * 63.02 USED OR NEW RAGS , SCRAP TWINE , CORDAGE , ROPE AND CABLES AND WORN OUT ARTICLES OF TWINE , CORDAGE , ROPE OR CABLES * ANY WORKING OR PROCESSING 101 * 70.01 A WASTE GLASS ( CULLET ) * ANY WORKING OR PROCESSING 102 * 71.04 DUST AND POWDER OF NATURAL OR SYNTHETIC PRECIOUS OR SEMI-PRECIOUS STONES * ANY WORKING OR PROCESSING 103 * 71.11 GOLDSMITHS' , SILVERSMITHS' AND JEWELLERS' SWEEPINGS , RESIDUES , LEMELS , AND OTHER WASTE AND SCRAP , OF PRECIOUS METAL * ANY WORKING OR PROCESSING 104 * EX 73.02 C RESIDUES FROM SIEVING FERRO-SILICON * MANUFACTURING SILICON-TETRACHLORIDE AND SILICON-DIOXIDE 105 * 73.03 WASTE AND SCRAP METAL OF IRON OR STEEL * ANY WORKING OR PROCESSING 106 * EX 73.13 B I OFF-CUTS OF STEEL , UNALLOYED , FROM THE CUTTING OF HOT-ROLLED WIDE STRIPS * MANUFACTURING HOT-ROLLED WIDE STRIP FROM INGOTS OR LAMINATED SLABS OF UNALLOYED STEEL 107 * EX 73.15 B RECOVERABLE OFF-CUTS FROM BARS OF ALLOYED STEEL * MANUFACTURING SCREWS , BOLTS OR NUTS FROM BARS OF ALLOYED STEEL 108 * EX 73.15 B VII A ) 1 OFF-CUTS OF ALLOYED STEEL FROM THE CUTTING OF SO-CALLED " ELECTRICAL " SHEETS * MANUFACTURING TRANSFORMERS FROM " ELECTRICAL " SHEETS 109 * EX 73.15 B VII B ) I OFF-CUTS OF ALLOYED STEEL FROM THE CUTTING OF HOT-ROLLED WIDE STRIPS * MANUFACTURING HOT-ROLLED WIDE STRIP FROM INGOTS OR LAMINATED SLABS 110 * EX 74.01 COPPER WASTE AND SCRAP * ANY WORKING OR PROCESSING 111 * EX 75.01 NICKEL WASTE AND SCRAP * ANY WORKING OR PROCESSING 112 * 76.01 B ALUMINIUM WASTE AND SCRAP * ANY WORKING OR PROCESSING 113 * 77.01 B MAGNESIUM WASTE ( EXCLUDING SHAVING OF UNIFORM SIZE ) AND SCRAP * ANY WORKING OR PROCESSING 114 * EX 77.04 A BERYLLIUM WASTE AND SCRAP * ANY WORKING OR PROCESSING 115 * 78.01 B LEAD WASTE AND SCRAP * ANY WORKING OR PROCESSING 116 * EX 78.04 A I RECOVERABLE WASTE FROM LEAD FOIL COATED ON BOTH SIDES * MANUFACTURING LEAD FOIL COATED ON BOTH SIDES FOR PHOTOGRAPHICAL USE FROM VINYL SHEETS AND COATING PAPER 117 * 79.01 B ZINC WASTE AND SCRAP * ANY WORKING OR PROCESSING 118 * EX 80.01 TIN WASTE AND SCRAP * ANY WORKING OR PROCESSING 119 * EX 81.01 A TUNGSTEN ( WOLFRAM ) WASTE AND SCRAP * ANY WORKING OR PROCESSING 120 * EX 81.02 A MOLYBDENUM WASTE AND SCRAP * ANY WORKING OR PROCESSING 121 * EX 81.03 A TANTALUM WASTE AND SCRAP * ANY WORKING OR PROCESSING 122 * EX 81.04 WASTE AND SCRAP OF OTHER BASE METALS * ANY WORKING OR PROCESSING